Citation Nr: 1523556	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant's appeal of an August 2007 decision was timely.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to January 1943, and from July 1943 to June 1946, based on Recognized Guerrilla Service in the Philippines.  The Veteran died in December 2005; the appellant is his widow.

The matter of whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death is before the Board of Veterans' Appeals (Board) on appeal of rating decision in February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

Regarding the timeliness of the appellant's appeal of the August 2007 decision, as described in better detail below, the Board finds that a correspondence received in May 2009 is best construed as a notice of disagreement (NOD) with a March 2009 RO determination that a February 2009 VA-Form 9 substantive appeal was untimely.  Thus, the proper cause of action was to issue a statement of the case (SOC).  This matter is remanded for agency of original jurisdiction (AOJ) to issue a SOC.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2007, the RO sent the appellant a decision letter notifying her that new and material evidence had not been submitted to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  The Veteran submitted a timely NOD with that finding in May 2008.  A SOC was sent to the appellant on December 3, 2008.  A timestamp on the appellant's VA-Form 9 substantive appeal form in response to the December 3, 2008 SOC indicates that the appeal was received on February 20, 2009; however, a package tracking form appears to suggest that the appeal was received as early as February 12, 2009.  In a March 2009 correspondence, the RO informed the appellant that her VA-Form 9 substantive appeal could not be accepted to complete her appeal as it was not filed in a timely manner.  This decision also informed the appellant of her appellate rights and that she could appeal the timeliness determination.  See 38 C.F.R. § 19.34 (2014) (whether a NOD or substantive appeal has been filed on time is an appealable issue).

In a letter received at the RO in May 2009, the appellant stated that she wished the RO to consider the issue of timeliness of her appeal, noting that she sent that appeal in January 2009.  The Board interprets the May 2009 letter as a NOD with the March 2009 RO decision that the appellant's substantive appeal was untimely.

The RO has not issued a SOC with regard to the issue.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of whether new and material evidence has been received to reopen the appellant's claim for service connection for cause of the Veteran's death is based upon an appeal of a later, February 2013, rating decision.  The Board's ability to adjudicate the appeal of the February 2013 rating decision is contingent on a decision whether the appellant submitted a timely appeal in February 2009 and whether the underlying August 2007 decision is final.  Adjudication of that issue must be deferred pending development action on the timeliness of the February 2009 appeal.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of timeliness of the appellant's substantive appeal following the August 2007 decision.  This is required unless the matter is resolved by granting the full benefits sought, or by the appellant's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this specific issue be returned to the Board.

2.  Finally, readjudicate the cause of death issue on appeal in the context of timeliness issue.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

